NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                       JUL 1 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


MANSE SULLIVAN,                                   No. 14-15872

              Plaintiff - Appellant,              D.C. No. 1:13-cv-00275-DLB

   v.
                                                  MEMORANDUM*
NORM KRAMER; et al.,

              Defendants - Appellees.

                     Appeal from the United States District Court
                         for the Eastern District of California
                     Dennis L. Beck, Magistrate Judge, Presiding**

                               Submitted June 22, 2015***

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

        California civil detainee Manse Sullivan appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging federal and state law

claims arising out of his placement in a state mental hospital where he is allegedly
        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            Sullivan consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
at risk of contracting valley fever. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm in part,

reverse in part, and remand.

      The district court properly dismissed Sullivan’s claims against defendants

Kramer, Ahlin, Mayberg, Schwarzenegger, and the Fresno County Board of

Supervisors because Sullivan failed to allege facts sufficient to state a plausible

claim for relief under any viable legal theory against these defendants. See Starr

v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (explaining supervisory liability

under § 1983); Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro

se pleadings are to be liberally construed, a plaintiff still must present factual

allegations sufficient to state a plausible claim for relief).

      However, dismissal at this early stage of the proceedings of Sullivan’s safe

conditions claim against defendant Allenby was premature. Sullivan alleged that

Allenby knew of the life-threatening dangers of valley fever at the state hospital

but failed to take any preventative measures to protect Sullivan, and that the risk

prevention techniques substantially departed from generally accepted standards.

These allegations, liberally construed, were “sufficient to warrant ordering

                                            2                                    14-15872
[Allenby] to file an answer.” Wilhelm v. Rotman, 680 F.3d 1113, 1116 (9th Cir.

2012); see also Youngberg v. Romeo, 457 U.S. 307, 315 (1982) (a civil detainee’s

right to safe conditions is protected by the Due Process Clause); Ammons v. Wash.

Dep’t of Soc. & Health Servs., 648 F.3d 1020, 1029-30 (9th Cir. 2011) (setting

forth objective Youngberg standard and explaining that “in the face of known

threats to patient safety, state officials may not act (or fail to act) with conscious

indifference, but must take adequate steps in accordance with professional

standards to prevent harm from occurring” (citation and internal quotation marks

omitted)).

      Accordingly, we reverse the district court’s judgment as to Sullivan’s safe

conditions claim against defendant Allenby, and remand for Allenby to answer or

to move to dismiss.

      Sullivan shall bear his own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                            3                                    14-15872